DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 10-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2010/0284323) in view of Lakhani (US 2013/0194977), McCallistter (US 2015/0031318), and Pellon (US 2010/0166123).
As to claim 10, Tang discloses an integrated radio frequency terminal system (see at least figure 1) comprising: an integrated modem 104 configured to modulate or demodulate data for transmission (see paragraph [0041]), the integrated modem 104 including: a baseband modem device 110 configured to receive a baseband signal of user data from a user device 126 and communicate a with the user device 126 in baseband via an interface cable 102 (see paragraphs [0025], [0028], [0054]), a transmit tuner 114 connected to the baseband modem device 110 and configured to receive the baseband signal of user data and convert the baseband signal of user data from baseband to a radio frequency band without converting to an intermediate frequency band (see paragraphs [0020], [0028], [0040], [0055]), and a receive tuner 118 connected to the baseband modem device 110 and configured to convert received incoming data in the radio frequency band to baseband without converting to the intermediate frequency band and provide the converted incoming data to the baseband modem device 110 (see paragraph [0053]); and an antenna device connected to the integrated modem and configured to transmit the user data in the radio frequency band and receive the incoming data in the radio frequency band (see “antenna” disclosed at paragraphs [0020], [0079]; see also paragraphs [0007], [0009], [0052]).
Tang fails to explicitly disclose that the interface cable 102 is a digital interface cable.  Lakhani discloses a digital interface cable (see figure 4, legend “CAT5e Cable”) connecting a modem 35 with a user device (see figure 4, legends “Internet”, “Telephone”). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the 
The combination of Tang and Lakhani fails to disclose a digital predistortion device connected to the baseband modem device and the transmit tuner, and configured to digitally predistort the user data and provide the digitally predistorted user data in baseband directly to the transmit tuner, the digital predistortion being based on a sample from the transmit tuner in the radio frequency band.  McCallister discloses a digital predistortion device 72 (see figure 3) connected to a baseband modem device 40 and a transmit tuner 76, and configured to digitally predistort user data and provide the digitally predistorted user data in baseband directly to the transmit tuner 76, the digital predistortion being based on a sample from the transmit tuner in the radio frequency band (see the feedback 107).  See paragraphs [0034], [0036], and [0043]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of McCallister to the combination of Tang and Lakhani, in order to reduce an impact of the non-linearity of the power amplifier of the transmitter (as suggested by McCallister).
The modified Tang fails to disclose the transmit tuner including an agile local oscillator configured to enable the user data to be transmitted using satellite communications or terrestrial communication.  It is noted that Tang discloses satellite communication system (see paragraph [0003]).  Pellon discloses transmit tuner 160, 207 (see figure 2) including an agile local oscillator 160 configured to enable the user data to be transmitted using satellite communications or terrestrial communication (see paragraphs [0047], [0048]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Pellon to the modified Tang, in order to achieve a wide range of local oscillator signals with a wide frequency range of frequencies in uniform steps, thereby enabling the transceiver to have a wide operation band supporting multiple applications (as suggested by Pellon at paragraph [0051]).

As to claims 12, 17, Tang discloses the radio frequency is in the Ku band or higher (see paragraph [0040]).
As to claim 13, the combination of Tang and Lakhani fails to disclose a port expander connected to the digital interface cable CAT5e, the port expander configured to receive respective user data for a plurality of user devices.  The examiner, however, takes Official Notice that such a port expander is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Tang and Lakhani as claimed, in order to provide more convenient to the users.
As to claim 16, it is rejected for similar reasons regarding independent claim 10 as set forth above.  In addition, Tang discloses the integrated modem 104 is configured to be located outdoors (see paragraph [0051]) and proximal to the antenna device (see figure 1 showing antenna feed horn 116 located inside the integrated modem 104).  See also Lakhani, paragraph [0030].
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-13, 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646